Opinion by
Cline, J.
An appeal to reappraisement was filed in this case but was abandoned because the importer had gone into bankruptcy. A witness was *449called for the petitioner herein who testified that he had been called as a witness in a case decided in Abstract 42299, which case was incorporated by consent in this suit. In accordance with that decision it was found that the petitioner acted without intention to misrepresent the facts or defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition in question was therefore granted.